Citation Nr: 0317775	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-04 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for a fungal infection 
of the feet.  

2.	Entitlement to service connection for a back disorder.  

3.	Entitlement to service connection for a genitourinary 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On November 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should obtain the veteran's 
hospital summaries, outpatient 
treatment records, and complete 
clinical records from the VA Medical 
Centers in Jackson, Mississippi (1983 
to date), Dallas, Texas (1985-1992), 
and Toledo, Ohio (1987-1989), for any 
treatment of the veteran.  Request 
records under the following names:  
Vernell Minton, Vernell Minter, and 
Vonell Minton.

2.	The RO should also ask the veteran to 
identify any and all non-VA health 
care professionals that have treated 
him for a fungal infection of the 
feet and back and genitourinary 
disorders.  After obtaining any 
necessary releases, obtain any 
medical records not previously 
associated with the claims folder, 
including the complete treatment 
records of the veteran from Dr. 
Preston Bowes in Greenwood, 
Mississippi.  Request records under 
the following names:  Vernell Minton, 
Vernell Minter, and Vonell Minton.

3.	Following the above development, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and etiology of any 
current back disorder(s).  Any indicated 
diagnostic tests, studies, and 
consultations should be accomplished.  
All current pathology should be 
identified, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study, and the examination 
report should reflect that such a review 
was made.  Specifically, the veteran's 
service medical records, and any records 
obtained pursuant to the development 
requested above, should be reviewed.  

The examiner should offer an opinion 
as to whether it is more likely, less 
likely or as likely as not that any 
current back pathology was incurred in 
or aggravated during the veteran's 
period of service.  Specifically, the 
examiner should provide an opinion as 
to whether the veteran's fall in 1979 
or the incident in service when he 
complained of pain after lifting a 
paint can is responsible for any 
current back pathology, including 
degenerative disc disease.  A complete 
rationale for all opinions should be 
provided.

4.	Following the above development, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded VA urologic examination to 
determine the nature and etiology of 
any current genitourinary disorders.  
Any indicated diagnostic tests, 
studies, and consultations should be 
accomplished.  All current pathology 
should be identified, and all 
pertinent symptomatology, findings, 
and diagnoses should be described, in 
detail.  The claims file must be made 
available to and reviewed by the 
examiner prior to the requested study, 
and the examination report should 
reflect that such a review was made.  
Specifically, the veteran's service 
medical records, and any records 
obtained pursuant to the development 
requested above, should be reviewed.  

The examiner should offer an opinion 
as to whether it is more likely, less 
likely or as likely as not that any 
current urologic pathology was 
incurred in or aggravated during the 
veteran's period of service or 
resulted from medication taken to 
treat his back disability.  A complete 
rationale for all opinions should be 
provided.

5.	Following the above development, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an appropriate VA examination 
to determine the nature and etiology 
of any current fungal infection of the 
feet.  Any indicated diagnostic tests, 
studies, and consultations should be 
accomplished.  All current pathology 
should be identified, and all 
pertinent symptomatology, findings, 
and diagnoses should be described, in 
detail.  The claims file must be made 
available to and reviewed by the 
examiner prior to the requested study, 
and the examination report should 
reflect that such a review was made.  
Specifically, the veteran's service 
medical records, and any records 
obtained pursuant to the development 
requested above, should be reviewed.  

The examiner should offer an opinion 
as to whether it is more likely, less 
likely or as likely as not that any 
current fungal infection of the feet 
was incurred in or aggravated during 
any of the veteran's period of 
service.  A complete rationale for all 
opinions should be provided.

6.	After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





